DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of the method in claim 1, the components of the system in claim 19, and the steps of the method in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites “displaying a difference…”  However, no structural element is recited as performing the function of displaying.  The specification does not disclose that the processor performs the function of displaying information. 
Claim Rejections - 35 USC § 101
5.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):

Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 1-18 recite the following mental process:
receiving initial EEG signals for a patient being subjected to an anesthetic agent to minimize a response to surgical stimulation;
based on a similarity between the initial EEG signals and a corpus of historical EEG signals, identifying a reference series of EEG signals, wherein the reference series of EEG signals comprises a time-ordered sequence of expected EEG signals for the patient
iteratively performing the steps of:
receiving a subsequent EEG signal for the patient after a change to a level of the anesthetic agent has occurred; and 
determining whether or not the subsequent EEG signal is similarity to a one of the expected EEG signals, wherein a difference is indicative of a probability that the patient will respond to surgical stimulation.

Claim 19 recites the following mental process:
receiving initial EEG signals for a patient being subjected to an anesthetic agent to minimize a response to surgical stimulation;
based on a similarity between the initial EEG signals and a corpus of historical EEG signals, identifying a reference series of EEG signals, wherein the reference series of EEG signals comprises a time-ordered sequence of expected EEG signals for the patient;
receiving a subsequent EEG signal for the patient after a change to a level of the anesthetic agent has occurred; and …

Claim 20 recites the following mental process:

based on a similarity between the initial EEG signals and a corpus of historical EEG signals, identifying a reference series of EEG signals, wherein the reference series of EEG signals comprises a time-ordered sequence of expected EEG signals for the patient; and 
iteratively performing the steps of: 
receiving a subsequent EEG signal for the patient after a change to a level of at least one of the anesthetic agent or an analgesic agent has occurred; 
determining whether or not the subsequent EEG signal is similar to a next one of the expected EEG signals, wherein the similarity is indicative of a probability that the patient will respond to surgical stimulation; and …

This abstract idea is not integrated into a practical application because the additional limitations of “displaying a difference between the subsequent EEG signal and a one of the expected EEG signals, wherein the difference is indicative of a probability that the patient will respond to surgical stimulation” in claim 19, and “providing a display of that is indicative of the similarity of the subsequent EEG signal with the next one of expected EEG signals” in claim 20, add insignificant post-solution activity to the abstract idea that merely outputs the result of the mental process. See SAP America Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed Cir. 2018) (“merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”, Id. at 1642).
Furthermore, “a memory storing executable instructions; and a processor in communication with the memory and configured, when executing the executable instructions to perform operations comprising:” in claim 19 are merely parts of a computer to be used as a tool to perform the mental process.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):

Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “displaying a difference between the subsequent EEG signal and a one of the expected EEG signals, wherein the difference is indicative of a probability that the patient will respond to surgical stimulation” in claim 19, and “providing a display of that is indicative of the similarity of the subsequent EEG signal with the next one of expected EEG signals” in claim 20.  These additional claim limitations add insignificant post-solution activity to the abstract idea that merely outputs the result of the mental process.
The additional claim limitations “a memory storing executable instructions; and a processor in communication with the memory and configured, when executing the executable instructions to perform operations comprising:” in claim 19 are merely parts of a computer to be used as a tool to perform the mental process, and amounts to computer implementation of the abstract idea.  
The additional limitations of dependent claims 2-18 are merely directed to and further narrow the scope of the mental process or further narrow the scope of the additional limitations that do not integrate the mental process into a practical application or are not significantly more than the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected 
Allowable Subject Matter
7.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art reference is:
	Kortelainen et al., U.S. Patent No. 10,342,450 B2 (“Kortelainen”), teaches a method for evaluating Electroencephalogram (EEG) data (see “The data processing unit 100 receives first electroencephalographic data based on the EEG measurement of a brain of a person 110 while the person 110 is exposed to one or more estimated or measured non-zero amounts of anesthetic drug substance.” in col. 3, l. 66, to col. 4, l. 3) comprising:
The data processing unit 100 performs a first comparison between the first electroencephalographic data and the corresponding data of a normal brain function which may be a reference brain function. In general the first electroencephalographic data may be based on any EEG signal or any part of the EEG signal. The comparison may measure similarity between the 

See col. 4, l. 66, to col. 5, l. 8.
As to Claims 1-18, the prior art of record does not teach the method of base claim 1, including the following, in combination with all other limitations of the base claim: 
…
based on a similarity between the initial EEG signals and a corpus of historical EEG signals, identifying a reference series of EEG signals, wherein the reference series of EEG signals comprises a time-ordered sequence of expected EEG signals for the patient
iteratively performing the steps of:
receiving a subsequent EEG signal for the patient after a change to a level of the anesthetic agent has occurred; and 
determining whether or not the subsequent EEG signal is similarity to a one of the expected EEG signals, wherein a difference is indicative of a probability that the patient will respond to surgical stimulation.

As to Claim 19, the prior art of record does not teach the system of base claim 19, including the following, in combination with all other limitations of the base claim: 
…
based on a similarity between the initial EEG signals and a corpus of historical EEG signals, identifying a reference series of EEG signals, wherein the reference series of EEG signals comprises a time-ordered sequence of expected EEG signals for the patient;
receiving a subsequent EEG signal for the patient after a change to a level of the anesthetic agent has occurred; and 
displaying a difference between the subsequent EEG signal and a one of the expected EEG signals, wherein the difference is indicative of a probability that the patient will respond to surgical stimulation.

As to Claim 20, the prior art of record does not teach the method of base claim 20, including the following, in combination with all other limitations of the base claim: 
…

iteratively performing the steps of: 
receiving a subsequent EEG signal for the patient after a change to a level of at least one of the anesthetic agent or an analgesic agent has occurred; 
determining whether or not the subsequent EEG signal is similar to a next one of the expected EEG signals, wherein the similarity is indicative of a probability that the patient will respond to surgical stimulation; and 
providing a display of that is indicative of the similarity of the subsequent EEG signal with the next one of expected EEG signals.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/6/2021